Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 08/09/2021 has been fully considered.  Claim 1 is amended, and claims 1-9 are pending.  The previous Double Patenting rejection has been withdrawn in view of Applicant’s submission of Terminal Disclaimer.  The previous claim rejections under 35 USC § 102 have been withdrawn in view of Applicant’s amendments and comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al. (JP 08283049 A).
Claims 1-3 and 7-9:  Morimura teaches a glass laminate comprising a porous structure sandwiched between to glass plates, and an adhesive layer between the glass plate and the porous structure {instant claims 8 and 9} (Fig. 1 and [0010]).  Morimura teaches the porous structure can be formed of a material capable of forming an ordinary {instant claims 2 and 3} [0017].  Morimura teaches the adhesive layer is an ethylene-vinyl acetate copolymer adhesive layer {instant claim 7} [0010].  It is well established that the ethylene-vinyl acetate copolymer is a thermoplastic material.  The porous structure meets the claimed aerogel layer, the adhesive layer meets the claimed resin layer, and the aerogel layer along with the adhesive layer meets the claimed interlayer film.
Claim 4:  Morimura teaches the thickness of the porous structure can be 3mm or more [0016]; and this range overlaps with the claimed range at 3mm.
Claim 6:  There is nothing in Morimura that suggests the adhesive layer is foamed or porous.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al. (JP 08283049 A) as applied to claim 1 above, and further in view of Yusa et al. (US 2007/0053967 A1).
Morimura teaches the claimed invention as set forth above.
Claim 5:  Morimura does not teach the glass transition temperature (Tg) of the ethylene-vinyl acetate copolymer.  However, Yusa teaches an adhesive layer comprising an ethylene-vinyl acetate resin having a glass transition temperature (Tg) of 10-90 degree C [0033].  Morimura and Yusa are analogous art because they are from the same field of endeavor that is the adhesive/bonding material art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select an ethylene-vinyl acetate resin having the claimed Tg value, and the .

Response to Arguments
Applicant’s argument is based on that Morimura teaches the use of thermosetting ethylene vinyl acetate not thermoplastic ethylene vinyl acetate.  This argument is not persuasive for the following reason(s).  Morimura teaches the glass laminate containing the thermosetting ethylene-vinyl acetate adhesive layer.  In the current invention, the thermoplastic ethylene-vinyl acetate (EVA hereinafter) is used to form the heat insulation sheet, which is also used to form the laminated glass.  The current specification also discloses during forming the glass laminate, a high pressure is applied for 20 minutes and under 150 °C [0049].  It is well establishes that this temperature causes the EVA to crosslink and convert the thermoplastic EVA to a thermosetting EVA.  In this case, there is nothing that indicates the claimed thermoplastic EVA remains as a thermoplastic EVA after the laminated glass is formed.  There is nothing that shows, in the current specification, the criticality of the thermoplastic EVA over the thermosetting EVA.  The current specification fails to show how crosslinking or conversion of EVA to thermosetting is prevented during glass lamination process under 150 °C.  There nothing that indicates, in the reference of Morimura, the EVA was in a thermosetting form before the laminated glass was formed.
For the above reasons claims 1-9 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
September 29, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785